 


109 HR 2927 IH: Student Fairness Act
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2927 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. George Miller of California (for himself, Mr. Kildee, Mr. Tierney, Mr. Holt, Mr. Grijalva, Mr. Van Hollen, Mr. Bishop of New York, Mr. Pallone, Mr. Conyers, Mr. McDermott, Ms. McCollum of Minnesota, Mr. Olver, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Education to rebate lost Pell Grants to students whose Pell Grants were reduced or eliminated because of excess expected family contributions computed in the needs analysis process for student financial aid for academic year 2005–2006. 
 
 
1.Short titleThis Act may be cited as the Student Fairness Act. 
2.Rebate required 
(a)Calculation of lost Pell Grant amountsWithin 90 days after the date of enactment of this Act, the Secretary of Education shall, for each student who filed a Free Application for Federal Student Aid for the award year 2005–2006, determine the amount (if any) by which a Pell Grant to such student was reduced or eliminated as a result of the amount (if any) by which— 
(1)the expected family contribution, as determined for such student for such award year on the basis of the allowance for State and other taxes as adjusted by the updated tax tables prescribed on December 23, 2004 (Federal Register, V. 69, No. 246, pp. 76926–76927), exceeds 
(2)the expected family contribution that would apply to such student if such contribution were determined on the basis of the allowance for State and other taxes as in effect for the award year 2004-2005. 
(b)Rebate of lost Pell Grant amounts requiredFor each student determined under subsection (a) to have had a Pell Grant reduced or eliminated, the Secretary shall provide to such student a rebate equal to the amount of such reduction or elimination. 
(c)Authority to use contractors for administrationThe Secretary may provide by contract for the administration of the requirements of this section. 
(d)Use of FAFSA data permittedThe Secretary may use information provided on the Free Application for Federal Student Aid to comply with the requirements of this section. 
(e)Treatment of rebatesAny rebate provided under this section— 
(1)shall not be treated as income for purposes of the Internal Revenue Code of 1986; and 
(2)shall not be treated as other financial aid, estimated financial assistance, assets, income, or other resources for purposes of determining— 
(A)whether the student obtained an over-award for the award year 2005-2006; or 
(B)the need for financial assistance for any award year subsequent to award year 2005-2006. 
(f)No obligation on institutions of higher educationNothing in this section authorizes the Secretary to impose any obligation on an institution of higher education that is eligible to participate in programs under subpart 1 of part A of the title IV of the Higher Education Act of 1965 to perform any administrative requirement to carry out this section.  
 
